Order, Supreme Court, New York County (David Saxe, J.), entered April 18, 1995, awarding plaintiff temporary maintenance and interim counsel fees, unanimously affirmed, without costs.
The parties’ intention to reconcile and abandon their separation agreement was established by proof of their resumption of *501the marital relationship by unequivocal acts (see, Lippman v Lippman, 192 AD2d 1060,1061), including their living together and resuming marital relations, their selling of their separate apartments and purchase of a new apartment, plaintiffs quitting her job and resuming a role as a housewife such as by traveling with and attending defendant’s social and business gatherings, defendant’s giving plaintiff a weekly allowance to pay for their joint household expenses, and their filing of joint tax returns and stating thereon that they were married (Pasquale v Pasquale, 210 AD2d 387). The award itself represents a reasonable accommodation, based on conflicting proofs, between the plaintiffs needs and defendant’s ability to provide for those needs. The remedy for any inequities in the award is a prompt trial where the parties’ financial status can be more accurately evaluated (Cohen v Cohen, 208 AD2d 482; Aron v Aron, 216 AD2d 98; Rothberg v Rothberg, 174 AD2d 359). Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Tom, JJ.